            Case 2:18-cv-01623-DWL Document 147 Filed 07/21/21 Page 1 of 2




1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)
   Email: ddowd@CDQLaw.com
 5
   Betsy J. Lamm (025587)
 6 Email: blamm@CDQLaw.com
   Rebecca van Doren (019379)
 7 Email: rvandoren@CDQLaw.com
    Attorneys for Defendants
 8

 9                             UNITED STATES DISTRICT COURT
10                                      DISTRICT OF ARIZONA
11

12 John Doe,                                             Case No. 2:18-cv-01623-DWL
13
           Plaintiff,                                    NOTICE OF FILING ACCEPTANCE OF
14                                                       SERVICE
     vs.
15

16 The Arizona Board of Regents; James Rund; Craig       (Assigned to the Honorable Dominic W. Lanza)
   Allen; Tara Davis; Kendra Hunter; Kathleen
17
   Lamp; and Andrew Waldron,
18
                         Defendants.
19

20         Defendant the Arizona Board of Regents gives notice of its filing of the attached Acceptance
21 of Service of Subpoenas, signed by counsel for Plaintiff, Leonard Aragon. Mr. Aragon accepted

22 service of Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of

23 Premises in a Civil Action, directed to the following individuals Plaintiff John Doe has disclosed as

24 expert witnesses in this action:    (1) Lance Kaufman, Ph.D., (2) Cindi Nannetti, (3) Curtis Owen,
25 and (4) Karyn Rasile, ND BSN MAEd.

26 . . .

27

28
                          Case 2:18-cv-01623-DWL Document 147 Filed 07/21/21 Page 2 of 2




                     1    DATED:    July 21, 2021
                     2                                COHEN DOWD QUIGLEY
                                                      The Camelback Esplanade One
                     3                                2425 East Camelback Road, Suite 1100
                                                      Phoenix, Arizona 85016
                     4
                                                        Attorneys for Defendants
                     5

                     6                                By:    /s/Betsy J. Lamm
                                                            Daniel G. Dowd
                     7                                      Betsy J. Lamm
                                                            Rebecca van Doren
                     8

                     9
COHEN DOWD QUIGLEY




                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                            2
